SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1403
CAF 15-00831
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF HEATHER WILLIAMS,
PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

JASON LUCZYNSKI, RESPONDENT-RESPONDENT.


MICHAEL N. KALIL, ESQ., LLC, UTICA (MICHAEL N. KALIL OF COUNSEL), FOR
PETITIONER-APPELLANT.

DIANE MARTIN-GRANDE, ROME (LUCILLE M. RIGNANESE OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

MARK P. MALAK, ATTORNEY FOR THE CHILD, CLINTON.


     Appeal from an order of the Family Court, Oneida County (Joan E.
Shkane, J.), entered June 10, 2014 in a proceeding pursuant to Family
Court Act article 6. The order, inter alia, denied the petition
seeking permission to relocate with the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

      Memorandum: In this proceeding pursuant to Family Court Act
article 6, petitioner mother appeals from an order denying her
petition seeking permission for the parties’ daughter, who is now six
years old, to relocate with her from Clinton to Corning, which is
approximately 125 miles away. Based on our review of the record, we
conclude that the mother failed to demonstrate by a preponderance of
the evidence that the proposed relocation is in the best interests of
the child (see generally Matter of Tropea v Tropea, 87 NY2d 727, 738-
741).

     As the mother acknowledges, her primary motivation for relocating
is to live with her fiancé in Corning, and her income would not
increase as a result of the move. Although the mother’s standard of
living would improve if she were to live with her fiancé, neither she
nor her fiancé testified that he could not or would not move to
Clinton. Moreover, the child’s half sister resides in Clinton, as
does respondent father and many other relatives on both sides of the
child’s family. In fact, the father spends significant time with the
child in Clinton, and his relationship with her likely would be
adversely affected if she were to move to Corning. In sum, we
conclude that Family Court’s determination to deny the mother’s
                                 -2-                          1403
                                                         CAF 15-00831

relocation petition has a sound and substantial basis in the record
and therefore should not be disturbed (see Matter of Yaddow v Bianco,
115 AD3d 1338, 1339).

     Finally, we conclude that the mother lacks standing to challenge
the court’s appointment of assigned counsel for the father.




Entered: December 31, 2015                      Frances E. Cafarell
                                                Clerk of the Court